Mr. Justice Nelson
delivered the opinion of the court.
This is a writ of error to the Circuit Court of the United States for the District of Wisconsin.
This was an action of assumpsit upon 516 coupons against the City of Kenosha, described in the declaration and notice accompanying it. They were all given in evidence, and when the plaintiff rested, the counsel for the defendants prayed the court to instruct the jury that the bonds, as well as the coupons, should have been given in evidence, which was refused. And further, that the city possessed no authority-to issue the bonds, which was also overruled. The verdict was for the plaintiff.
The first question was decided against the plaintiff in Knox County v. Aspinwall, 21 How. 539, and the second in a ease at the. present term between the same parties. The City v. Lamson, 9 Wall. 477. Judgment affirmed.
Dissenting, Mr. Justice Miller.